STATE OF WEST VIRGINIA

                          SUPREME COURT OF APPEALS
                                                                                    FILED
JOHN A. BOLEN,                                                                     March 21, 2018
                                                                             EDYTHE NASH GAISER, CLERK
Claimant Below, Petitioner                                                   SUPREME COURT OF APPEALS
                                                                                 OF WEST VIRGINIA

vs.)   No. 17-0958 (BOR Appeal No. 2051914)
                    (Claim No. 2016012804)

AMFIRE, LLC, 

Employer Below, Respondent 


                             MEMORANDUM DECISION
       Petitioner John A. Bolen, by Reginald D. Henry, his attorney, appeals the decision of the
West Virginia Workers’ Compensation Board of Review. Amfire, LLC, by Sean Harter, its
attorney, filed a timely response.

        The issue on appeal is the compensability of Mr. Bolen’s worker’s compensation claim
for bilateral carpal tunnel syndrome. The claims administrator denied Mr. Bolen’s claim on April
14, 2016. The Office of Judges affirmed the claims administrator in its April 5, 2017, Order. The
Order was affirmed by the Board of Review on September 26, 2017. The Court has carefully
reviewed the records, written arguments, and appendices contained in the briefs, and the case is
mature for consideration.

       This Court has considered the parties’ briefs and the record on appeal. The facts and legal
arguments are adequately presented, and the decisional process would not be significantly aided
by oral argument. Upon consideration of the standard of review, the briefs, and the record
presented, the Court finds no substantial question of law and no prejudicial error. For these
reasons, a memorandum decision is appropriate under Rule 21 of the Rules of Appellate
Procedure.

         Mr. Bolen submitted an application for workers’ compensation benefits alleging he
developed bilateral carpal tunnel syndrome as the result of his work as a continuous mine
operator. Prior to the diagnosis of bilateral carpal tunnel syndrome by Syed Zahir, M.D., on
September 29, 2015, Mr. Bolen had been diagnosed with hypertension, hypothyroidism and
arthritis.

       The employee section of the employees’ and physicians’ report of injury signed by Mr.
Bolen on May 8, 2015, states Mr. Bolen injured his hands while working as a continuous mine
operator due to the continuous and repetitive use of a remote control. Dr. Zahir completed the

                                                1

physician section of the report on October 8, 2015, and stated Mr. Bolen’s diagnosis was
bilateral hand and flexor tendon synovitis due to his work.

        Christopher Martin, M.D., performed a medical records review on March 10, 2016. Dr.
Martin agreed that Mr. Bolen had developed bilateral carpal tunnel syndrome based on the
records of Dr. Zahir and the EMG/NCV testing results. However, Dr. Martin did not believe the
carpal tunnel syndrome was causally related to Mr. Bolen’s employment as a coal miner. Dr.
Martin opined, based on his review of Mr. Bolen’s job description, that Mr. Bolen was not
exposed to segmental vibration. Segmental vibration is the type of vibration that causes carpal
tunnel syndrome. Additionally, based on Dr. Martin’s direct observation of continuous mine
operators who were working in the mine, he noted that a continuous mine operator “holds a
remote control box and operates switches with his fingers”. The work was repetitive but not
forceful and did not involve awkward wrist postures. In his opinion, Mr. Bolen did not
experience the type of ergonomic exposures compatible with work-related carpal tunnel
syndrome. The claims administrator rejected Mr. Bolen’s claim on April 14, 2016, based on Dr.
Martin’s report.

        On September 8, 2016, Prasadarao Mukkamala, M.D., performed an independent medical
evaluation. Mr. Bolen provided a history of numbness in both hands for about six or seven years,
with more recent loss of grip strength and pain. Mr. Bolen stopped working in 2014 because he
developed arthrosis of the shoulder that required surgery. Dr. Mukkamala diagnosed bilateral
carpal tunnel syndrome, which he opined was idiopathic in nature. He found the causes of the
carpal tunnel syndrome were Mr. Bolen’s obesity and hypothyroidism. In his opinion, Mr.
Bolen’s work as a continuous mine operator did not cause the bilateral carpal tunnel syndrome
because it did not involve the use of force and awkward postures that pose an increased risk for
the development of carpal tunnel syndrome.

        Dr. Zahir prepared a letter to the U.S. Department of Labor regarding Mr. Bolen on
September 8, 2016, in which he noted that Mr. Bolen started to have symptoms of pain and
numbness in his hands in 2013. Mr. Bolen continued to have the symptoms after he stopped
working in 2014. In Dr. Zahir’s opinion, Mr. Bolen’s occupation was a major contributing factor
in the development of the bilateral carpal tunnel syndrome.

        In an October 3, 2016, affidavit, Mr. Bolen avowed that his work as a continuous mine
operator required him to set bits in the miner, put roof bolts in, shovel belts, operate machines
that mine coal, pull cable, hang curtain, and hang ventilation. In his last position he used a
continuous miner, hammers, channel locks, shovels, axes, and a bow saw. He used his hands,
wrists, and elbows in a forceful and repetitive manner.

       Syam Stoll, M.D., performed an independent medical evaluation on December 1, 2016.
He noted that even though Mr. Bolen had not worked since October of 2014, his hands had
gotten weaker and he continued to have persistent numbness. Dr. Stoll diagnosed bilateral carpal
tunnel syndrome. He opined that the bilateral carpal tunnel syndrome was due to
hypothyroidism, depression, obesity, and migraines. At the time of his examination, Mr. Bolen
had not worked for almost three years, thereby removing the occupational exposure. However,
                                               2

he continued to experience the symptoms, which suggested the cause was not occupational
exposure. Dr. Stoll opined that Mr. Bolen’s work as a continuous mine operator did not put him
at risk for developing carpal tunnel syndrome because the work did not require forceful wrist
motion, awkward positioning of the wrist, or the use of vibratory force.

        The Office of Judges affirmed the claims administrator’s rejection of the claim on April
5, 2017. It looked to West Virginia Code of State Rules § 85-20-41 (2006) for guidance on the
causation of carpal tunnel syndrome. It noted that West Virginia Code of State Rules § 85-20-41
lists medical conditions that produce or contribute to carpal tunnel syndrome including diabetes,
hypothyroidism, obesity, alcohol abuse, rheumatoid arthritis, and postural abnormalities.
Awkward wrist positioning, use of vibratory tools, significant grip force, and high force
repetitive movements have also been shown to contribute to carpal tunnel syndrome. After
reviewing the reports of Drs. Zahir, Martin, Mukkamala, and Stoll, the Office of Judges noted
that the only physician that found the carpal tunnel syndrome was due to Mr. Bolen’s work was
Dr. Zahir. Drs. Martin, Mukkamala, and Stoll all agreed that Mr. Bolen’s work as a continuous
mine operator did not subject him to the type of ergonomic exposure expected to cause carpal
tunnel syndrome. They also agreed that Mr. Bolen’s hypothyroidism contributed to the carpal
tunnel syndrome. Therefore, the Office of Judges found that it was more likely than not that Mr.
Bolen’s bilateral carpal tunnel syndrome was not occupationally induced. The Board of Review
adopted the findings of fact and conclusions of law of the Office of Judges and affirmed its
Order on September 26, 2017.

        After review, we agree with the reasoning and conclusions of the Office of Judges as
affirmed by the Board of Review. There is no question that Mr. Bolen has developed bilateral
carpal tunnel syndrome. However, while Mr. Bolen performed repetitive job duties, they were
not the type of repetitive actions that lead to the development of carpal tunnel syndrome.
Additionally, Mr. Bolen stopped working at least a year prior to the examination by Dr.
Mukkamala and almost three years prior to the evaluation by Dr. Stoll. His continued symptoms
and complaints after the occupational exposure show the claims administrator was correct in
denying Mr. Bolen’s claim.

        For the foregoing reasons, we find that the decision of the Board of Review is not in clear
violation of any constitutional or statutory provision, nor is it clearly the result of erroneous
conclusions of law, nor is it based upon a material misstatement or mischaracterization of the
evidentiary record. Therefore, the decision of the Board of Review is affirmed.
                                                                                        Affirmed.

ISSUED: March 21, 2018

CONCURRED IN BY:
Chief Justice Margaret L. Workman
Justice Robin J. Davis
Justice Menis E. Ketchum
Justice Allen H. Loughry II
Justice Elizabeth D. Walker
                                                3